Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings and replacement drawings, filed on: 5/23/2019 and 8/28/2019, are accepted.

Allowable Subject Matter
	Claims 1-43 are allowed.  	 	

Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a permanent magnet (PM) motor comprising: a rotor [12] comprising: a plurality of permanent magnets [14]; an outer surface [23] disposed radially from a central axis; and a plurality of magnets forming a portion of the outer surface or located within pockets [25] between the outer surface and the central axis; a stator [13] in magnetic communication with the plurality of permanent magnets and comprising an inner surface [33] in a spaced apart relationship to the outer surface [23] with a gap [34] therebetween, wherein the gap [34] has a width that is measured as one half a difference between an outer diameter of the rotor and a corresponding inner diameter of the stator, that varies as a function of axial position along the central axis, and a first width at a first axial position [26] is different from a second width at a second axial position [27], and the first and second widths are sized and configured to reduce the cogging torque of the PM motor as compared to an PM motor having a constant gap width of the first or second width.



    PNG
    media_image1.png
    614
    1310
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    1180
    media_image2.png
    Greyscale

	
 The above paragraph with pictorial reference numbers and figures are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant prior art ref US 20130154436 discloses configurations of stator and rotor, and the gap therebetween varied axially.


    PNG
    media_image3.png
    644
    1479
    media_image3.png
    Greyscale


However, in the prior art motor, the gap does not has a width that is measured as one half a difference between an outer diameter of the rotor and a corresponding inner diameter of the stator, and that the gap’s width varies as a function of axial position along the central axis, and a first width at a first axial position is different from a second width at a second axial position as in the claimed invention.

Hence, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAN N NGUYEN/Primary Examiner, Art Unit 2834